Citation Nr: 0127273	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran's appeal was subsequently forwarded to 
the Board for appellate review.


FINDINGS OF FACT

1.  A BVA decision dated in April 1990 denied service 
connection for a back disorder.  

2. The evidence associated with the claims file subsequent to 
the April 1990 Board decision is not cumulative or redundant 
of evidence previously of record, and bears substantially 
upon the specific matter under consideration, such that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The April 1990 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.1100 (2001).

2.  New and material evidence has been presented to reopen 
the claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for a back disorder.  The veteran 
claims that he injured his back during service and that this 
is the cause of his current back disorder.  A review of the 
record reveals that in March 1988, the veteran filed his 
original claim for service connection for a back disorder.  
In a June 1988 rating decision, the RO denied service 
connection on the basis that there was no indication that the 
veteran's back disorder was incurred in or aggravated by 
active service.  The veteran timely appealed this matter, and 
the Board denied his appeal in April 1990, finding that any 
back injury occurring during service was acute, transitory 
and completely resolved during service, and that any current 
back disability first manifested many years after service.  
The evidence considered at that time included the veteran's 
service medical records, private medical records and lay 
statements.  The appellant was notified of this decision and 
did not appeal it further.  The Board's decision in the 
matter was final.  See 38 U.S.C.A. §§ 7103, 7104(b).

In August 1999, the veteran filed a request to reopen his 
claim for service connection for a back disorder.  In support 
of his claim to reopen, he submitted the August 1999 
statement of his private physician, Steve Drabek, M.D.  Dr. 
Drabek reported that he had reviewed the veteran's medical 
records, including his service medical records.  In his 
letter, Dr. Drabek stated that the veteran suffers from 
degenerative arthritic problems in his back, and that these 
problems have been aggravated by the veteran's service.  The 
RO denied the veteran's request to reopen the claim in an 
October 1999 rating decision.  The veteran received notice of 
this decision and timely appealed it to the Board.

The Board also notes that following the April 1990 Board 
decision, but prior to the veteran's August 1999 request to 
reopen his claim, additional evidence was associated with the 
claims file, namely an April 1992 letter from O. Lee Rau, 
D.C.  In this letter, Dr. Rau discusses the results and his 
impressions of a June 1990 radiographic study conducted on 
the veteran's spine.

The Board must make its own determination as to whether the 
newly submitted evidence warrants reopening this claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

The Board finds that the additional evidence submitted by the 
veteran in support of his claim, specifically Dr. Drabek's 
August 1999 letter, is both new and material.  The 
information contained in Dr. Drabek's letter provides a 
medical opinion based upon recent treatment and a review of 
prior medical records, information that was not available at 
the time of prior decisions in this matter.  The Board 
therefore considers it to be new evidence.  The Board is also 
of the opinion that this information is material to the case.  
At the time of the April 1990 Board decision there was no 
evidence suggesting any link between the veteran's current 
back disorder and his service.  This letter addresses a 
potential connection.

The Board therefore finds that the August 1999 letter from 
Dr. Drabek is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  As such, the Board finds that the 
claim for service connection for a back disorder is reopened 
for full review in light of this new information.  


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for service connection for a back disorder, 
and to this extent only, the appeal is reopened.


REMAND

As discussed above, the veteran's private physician has 
rendered an opinion suggesting a nexus between the veteran's 
current back disorder and service.  While that physician 
indicated that he had reviewed medical records pertaining to 
the veteran, it is not clear whether he reviewed all 
pertinent records contained in the veteran's claims file.  In 
addition, while the physician stated that the veteran's 
degenerative problems in his back had been aggravated by 
service, no rationale was provided to explain how the 
veteran's service aggravated the degenerative back problems 
that were apparently first manifested many years following 
service.  

Further, the Board observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim, and the duty to assist generally includes affording 
the veteran an examination.  Under these circumstances, the 
Board finds that the record does not contain sufficient 
medical evidence to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  As such, the Board is of the 
opinion that the veteran should be afforded an examination 
prior to any further appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
undertake any additional development 
necessary to comply with the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his back since 
his separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
treatment records with the claims file.

3.  The veteran should be afforded an 
examination of his back to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the statement of Steve Drabek, M.D., and 
offer comments and an opinion as to 
whether any currently diagnosed back 
disorder is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.  The examiner should 
specifically comment on Dr. Drabek's 
opinion that the veteran's degenerative 
problems in his back were aggravated by 
his service injuries and explain why this 
is or is not the case.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2001), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



